DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/22 has been entered.  Examiner acknowledged that claim 1 has been amended.  Currently, claim 1 is pending.
Response to Arguments
Applicant's arguments (see Remarks filed 05/09/22) have been fully considered but they are not persuasive. 
Regarding Claim 1, applicant argues (p.3 of the Remarks) the combination of Medendorp and Kanahira, such a combination neither suggested nor deemed appropriate, fail to disclose numerous limitations of claim 1 including, but not limited to, a fourth LED that comprises a cyan LED with peak wavelength of between about 485 nm and about 520 nm in addition to the elsewhere claimed first, second and third blue LEDs.  Medendorp discloses and illustrates only the specific properties of ten specific configurations in Figs. 2A-D and 3A-F.  As a result, the carefully chosen ten instances are not indicative of a teaching of the general advantages of any other non-disclosed configurations.  This argument is not persuasive.
Examiner disagrees because Fig. 2C already teaches three blue LED chips.  Fig. 2B and [0058] disclosed that a fourth LED chip in the Cyan color “may be used to improve color rendering and/or efficiency for the lamp…depending on the desired white light output”; [0066] “the additional light emitted by the red and cyan LED chips 303r and 303c may improve the color rendering properties of the overall light output of the LED lamp 305”; [0029] “a combination of the light emitted from the blue, cyan, and red LED chips may provide white light having a color temperature of about 2600 K to about 6000 K, an average wavelength of about 555 nm, and/or a color-rendering index (CRI) of about 90-99”; [0048] “one or more of the multi-chip LED lamps 110 may be configured to provide white light based on the combination of the colors of light emitted by each of its component LED chips 103”; [0054] “the CRI may be adjusted by using different combinations of single-chip LED lamp colors with the multi-chip LED lamps”; [0072] also teaches “although the LED lamps of FIGS. 3B-3F illustrate that two out of the four LED chips in each lamp are blue LED chips, it is to be understood that four LED chips of different colors may be provided…More generally, other permutations of three or more LED chips on a common submount and one or more phosphors covering one or more of the LED chips may be included.”; [0054] “the CRI may be adjusted by using different combinations of single-chip LED lamp colors with the multi-chip LED lamps”.  By definition, permutation is defined below:

    PNG
    media_image1.png
    235
    677
    media_image1.png
    Greyscale

This would sufficiently teach/suggest that Fig. 2C can be modify to include a fourth LED (cyan).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Medendorp in order to generate white light [0059] having the additional cyan wavelength to improve color rendering and/or efficiency for the LED lamp [0058] since the ratio of the drive currents for the individual LED chips may be adjusted to shift the chromaticity and/or color temperature of the white light output by the LED lamp along the blackbody locus [0072].  Thus, Medendorp teaches the invention as claimed.  Accordingly, the rejection of claim 1 over Medendorp is maintained.
Additionally, when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR Int'l. Co. v. Teleflex lnc., 127 S.Ct. 1742 (2007).

Regarding Claim 1, applicant argues (p.4 of the Remarks) that this disclosure (Medendorp) does not provide a motivation for the claimed configuration comprising three blue LEDs and a fourth cyan LED.  This argument is not persuasive.
Medendorp teaches in [0066] teaches “the additional light emitted by the red and cyan LED chips 303r and 303c may improve the color rendering properties of the overall light output of the LED lamp 305”; [0058] clearly teaches that “The white light output from the LED lamp 205 also includes additional light available in the cyan wavelength range as compared to the LED lamp 200 of FIG. 2A. In other words, the fourth LED chip 203c may be used to improve color rendering and/or efficiency for the LED lamp 205 in particular wavelength ranges”; finally [0072] also teaches “although the LED lamps of FIGS. 3B-3F illustrate that two out of the four LED chips in each lamp are blue LED chips, it is to be understood that four LED chips of different colors may be provided…More generally, other permutations of three or more LED chips on a common submount and one or more phosphors covering one or more of the LED chips may be included.”  This would sufficiently teach/suggest that Fig. 2C can be modify to include a fourth LED (cyan) for improving color and efficiency in a particular wavelength range.  Thus, Medendorp teaches the invention as claimed.  Accordingly, the rejection of claim 1 over Medendorp is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medendorp (US 2013/0249434) in view of Kanahira (US 2014/0293608).

    PNG
    media_image2.png
    364
    404
    media_image2.png
    Greyscale
   
    PNG
    media_image3.png
    257
    500
    media_image3.png
    Greyscale

Examiner markup Fig. 5                                           Examiner markup Fig. 2

Regarding Claim 1, Medendorp teaches a method of generating white light (abstract “LED lamp for providing white light”), the method comprising: producing light from a first light emitting diode ("LED") (Fig. 2C: 203b) that comprises a blue LED (Fig. 2C: 203b) with peak wavelength of between about 405 nm and about 470 nm ([0059] “LED chip 203b is a blue LED chip configured to emit light in a blue wavelength range (i.e., 440-470nm)”); producing light from a second LED (Fig. 2C: 203b’) that comprises a blue LED with peak wavelength of between about 405 nm and about 470 nm; producing light from a third LED (Fig. 2C: 203b”) that comprises a blue LED with peak wavelength of between about 405 nm and about 470 nm; and passing the light produced by each of the first, second, and third LED through said one of a plurality of respective luminophoric mediums (Fig. 2C: 206y, 206r, 206g); wherein the light produced by the second LED generates a red color point ([0060] “phosphor 206r is configured to absorb at least a portion of the light emitted by the blue LED chip 203b and re-emit light in a red wavelength range”) after passing through one of the plurality of respective luminophoric mediums; and combining the light exiting the respective luminophoric mediums of the first LED and the second LED with at least one of the light exiting the respective luminophoric medium of the third LED and the light exiting the respective luminophoric medium of the fourth LED together into the white light ([0007] “In order to produce white light, multiple LEDs emitting light of different colors of light may be used.  The light emitted by the LEDs may be combined to produce a desired intensity and/or color of white light”; (Fig. 4A) showing 400a as the resultant white light form by the combination of emission from 499b, 499c, 499y and 499r; [0031] “a combination of the light emitted from the blue, cyan, and red LED chips may provide white light having a color temperature of about 2600 K to about 6000 K, an average wavelength of about 555 nm, and/or a color-rendering index (CRI) of about 90-99”; [0026] “the control circuit may be configured to independently apply first, second, third, and/or fourth drive currents to first, second, third, and/or fourth LED chips at a ratio depending on the brightness and/or wavelength(s) of the LED chip(s) and/or on the brightness and/or wavelengths of the converted light from the conversion material(s) to achieve desired color coordinates and/or color point.  As such, a combination of the light emitted from the first, second, and third LED chips and the phosphor coating may have a color temperature of about 2600 K to about 6000 K, an average wavelength of about 555 nm, and/or a color-rendering index (CRI) of about 95”); wherein the white light corresponds to at least one of a plurality of points (Examiner markup Fig. 5: A, B) along a predefined path (Examiner markup Fig. 5: AB) near the black body locus (Fig. 5: 510) in the 1931 CIE Chromaticity Diagram.
Medendorp does not explicitly teach in Fig. 2C a fourth LED that comprises a cyan LED with peak wavelength of between about 485 nm and about 520 nm; and passing the light produced by fourth LED through one of a plurality of respective luminophoric mediums.  However, Fig. 3E and [0067] “cyan LED chip 303c is configured to emit light within a cyan wavelength range that is between that of the blue and red LED chips 303b and 303r, for example, about 485 to about 515 nm” teaches a fourth LED (303c) comprises a cyan LED with wavelengths 485nm-520nm and passing the light through a luminophoric (Fig. 3E. 306x; [0073] “306x and 306z may be a blue emitting phosphor”); [0072] also teaches “although the LED lamps of FIGS. 3B-3F illustrate that two out of the four LED chips in each lamp are blue LED chips, it is to be understood that four LED chips of different colors may be provided…More generally, other permutations of three or more LED chips on a common submount and one or more phosphors covering one or more of the LED chips may be included.”  [0054] “the CRI may be adjusted by using different combinations of single-chip LED lamp colors with the multi-chip LED lamps”.  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Medendorp in order to produce a lamp utilizing 4 LEDs instead of 3 LEDs with lights emitting through the respective luminophoric material since the additional cyan wavelength can improve color rendering as well as wavelength range for the lamp to produce the desired white light output [0058, 0061].  Therefore, the subject matter claimed would have been obvious in view of Medendorp.
Medendorp does not teach spectral power distribution for one or more wavelengths of the red color point includes at least between 8.7% to 20.5% for 541 nm to 580 nm, between 48.5% and 102.8% for 581 nm to 620 nm, 100% for between 621 nm to 660 nm, between 1.8% to 74.3% for 661 nm to 700 nm, between 0.5% to 29.5% for 701 nm to 740 nm.
Kanahira is in the field of LED and teaches spectral power distribution for the wavelengths of red color point (Fig. 2: R1) includes at least between 8.7% to 20.5% for 541 nm to 580 nm (Examiner markup Fig. 2: X1), between 48.5% and 102.8% for 581 nm to 620 nm (Examiner markup Fig. 2: X2), 100% for between 621 nm to 660 nm (Examiner markup Fig. 2: X3), between 1.8% to 74.3% for 661 nm to 700 nm (Examiner markup Fig. 2: X4), between 0.5% to 29.5% for 701 nm to 740 nm (Examiner markup Fig. 2: X5).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Medendorp with different ranges of red color spectrum as taught by Kanahira in order for the lighting device to illuminate as an example the color indicated by coordinate W1 (Fig. 4) since green and red color are adjusted to provide such color coordinate [Kanahira 0048-0049] set forth in JIS Z 8725 allowing the emission spectrum to approach a natural light spectrum [Kanahira 0007].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844